Citation Nr: 1604082	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a deviated septum, originally claimed as a fractured nose.

2.  Whether new and material evidence has been received to reopen a claim for chronic ear infections with continued drainage and loss of smell and taste.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Appellant served on active duty from September 5, 1972, to September 22, 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  By a rating decision dated June 2002, the RO originally denied a claim for service connection chronic ear infections with continued drainage and loss of smell and taste, and the Appellant did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the June 2002 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for chronic ear infections with continued drainage and loss of smell and taste, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2012 rating decision, which denied a claim of entitlement to service connection for chronic ear infections with continued drainage and loss of smell and taste, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the June 2002 rating decision denying entitlement to service connection for chronic ear infections with continued drainage and loss of smell and taste.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied the Appellant's claim for service connection for chronic ear infections with continued drainage and loss of smell and taste in a rating decision dated June 2002.  The Appellant did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be 

interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

With respect to the June 2002 rating decision, which denied entitlement to service connection for chronic ear infections with continued drainage and loss of smell and taste, the evidence of record included only the Appellant's service treatment records.  The RO denied service connection because there was no evidence that the Appellant's condition occurred in or was caused by service.  Although the RO purportedly denied the Appellant's claim on the basis that there was no nexus between his claimed disability and his active duty service, the Board notes that as the Appellant's service treatment records were the only medical records associated with the evidence of record at that time, there was also no evidence that the Appellant even had a current disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of a current disability, there can be no valid claim for service connection). 

New evidence added to the record since the June 2002 rating decision consists of private medical records documenting a number of ear infections with era drainage and the Appellant's statements about his onset of ear difficulty and pain during and since service.  

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the June 2002 final denial of the claim sought to be reopened and has not previously been before VA.

The Board also finds this new evidence is material.  Although the RO originally denied the Appellant's claim because there was no nexus between his claimed disorder and service, the RO also did not have evidence of a current disability at the time of that rating decision.  The newly submitted evidence not only demonstrates diagnosed ear disorders, but the Appellant's lay statements suggest that his ear disorder may have begun in service, and this raises the possibility of a nexus.  

Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claim on appeal, and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic ear infections with continued drainage and loss of smell and taste is reopened, and to this extent only, the appeal is granted.


REMAND

As an initial matter, the Appellant's DD-214 reflects that he served over four months of "other service" prior to entering active duty service.  As the Appellant's inactive duty records may have a bearing on his claim, the RO must attempt to obtain them on remand.  The Appellant's service personnel records from both active and inactive duty are also not associated with the evidence of record, and on remand, the RO must also attempt to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Appellant has not been afforded a VA examination with respect to either of his claimed disorders.  VA is required to afford a Appellant an examination when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the Appellant's report of medical history dated September 19, 1972, he indicated he had ear, nose, and throat 

trouble, and in his April 1972 medical history report the Appellant had denied ear, nose, and through trouble.  Based on this evidence, the Board finds that VA examinations and opinions are required prior to adjudicating the Appellant's claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Appellant's response, the RO must obtain and associate with the evidence of record:

* Service treatment records from the Appellant's inactive duty service, which preceded his active duty service;

* The Appellant's service personnel records from both his inactive and active duty service; and

* All outstanding VA treatment records prior to November 22, 2011 and since February 8, 2013, to include those from the Northern Arizona Health Care System and any other VA Medical Center.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Appellant that he is ultimately responsible for providing the evidence.  The Appellant and his representative must then be given an opportunity to respond.

2.  The Appellant must be afforded the appropriate VA examination to determine whether any deviated septum or residuals thereof, found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Appellant's statements, the examiner must state whether any currently or previously diagnosed deviated septum, or residuals thereof, is related to the Appellant's active duty service, to include as due to the Appellant's claim of being struck in the bridge of his nose with a boot during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Appellant must be afforded the appropriate VA examination to determine whether any chronic ear infections with continued drainage and loss of smell and taste found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Appellant's statements, the examiner must state whether any currently or previously diagnosed chronic ear infections with continued drainage and loss of smell and taste is related to the Appellant's active duty service, to include as due to experiencing popping and blocked ears following an airline flight and to include as due to being struck in the bridge of his nose with a boot during service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Appellant's claim.  If any benefit on appeal remains denied, the Appellant and his representative must be 

provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


